If the plaintiffs' deed had not been lost, and had been registered, their title would have been perfect; for although their deed was fraudulent, as against creditors, and although Witherspoon, the defendants' intestate, was a purchaser for value, yet, as he purchased with knowledge
of the fraudulent conveyance to the plaintiffs, he is bound by it. And this is under our statute of 1840, altering 27th Elizabeth. Hiatt v. Wade,30 N.C. 340; Triplett v. Witherspoon, 70 N.C. 589.
But as the plaintiffs' deed is lost, and has not been registered, the legal title has not vested in them. Bat. Rev., Chap. 35, Sec. 1. Wilson v.Sparks, 72 N.C. 208; Hogan v. Strayhorn, 65 N.C. 279.
One of two things is necessary to be done before the legal title can vest in the plaintiffs: set up the lost deed and register a copy, or declare the defendants trustees for them, and compel a conveyance of the legal title. This involves the aid of a Court of Equity. Equity will not interfere to set up any transaction founded in fraud; certainly not against a purchaser for value, but will leave the parties to their legal rights.
There is error. This will be certified.
PER CURIAM.                               Judgment accordingly.
Cited: McMillan v. Edwards, 75 N.C. 82; Beaman v. Wimmons, 76 N.C. 44;Hare v. Jernigan, 76 N.C. 474; Ryan v. McGehee, 83 N.C. 503; Davis v.Inscoe, 84 N.C. 403; Southerland v. Hunter, 93 N.C. 312; *Page 361 Anderson v. Logan, 99 N.C. 475; Jennings v. Reeves, 101 N.C. 450; Respassv. Jones, 102 N.C. 11; Bank v. Adrian, 116 N.C. 539, 549; Wilson v.Wilson, 117 N.C. 352.
(477)